OWON DU BWN PR

SH HPPPP HPWBWwWBwwwwwwwwnnNndsnNsd NN NNNNNN PRP RP RP RP RP PrP PB
DOBRWNPOO WAN DUN PWNPrFP TWO WAN DUPWNRP DMO AN DU HPWNEFH OC

Case 1:18-cv-10933-RA Document 28 Filed 01/15/19 Page 1 of 4

Manuel P. Asensio
400 East 54th St., Apt. 29B
New York, NY 10022
Office: 212-702-8001 Cellular: 917-515-5200
mpa@asensio.com
EMERGENCY

January 15, 2019
VIA ECF and Email to Abrams_NYSDChambers@nysd. uscourts.gov

The Honorable Justice Ronnie Abrams

US District Court, Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square, Courtroom: 1506

New York, NY 10007

Re:  Asensio et al. v. DiFiore et al., no. 1:18-cv-10933-RA
Pending Letter Motion to vacate three So Orders (“So Orders”) and reaffirmation of
Motion 1| for Interim Relief, Due Diligence on DiFiore-Fasanya Investigation and Article
III jurisdiction, or in the alternative, for Your Honor to recuse herself.

Third anniversary of Fasanya’s January 15, 2016 illegal, baseless and retaliatory
parenting suspension order against the Plaintiffs’ unalienable rights and US Supreme and
New York State laws (See Exhibits 1 and 2).

Dear Judge Abrams:

1. Today marks the third anniversary of Fasanya’s January 15, 2016 so called “interim”
parenting suspension order. This complaint is supported by an attorney’s legal opinion and fact
finding that this so called “interim” order is “illegal.” DiFiore has, and continues to this day, to
defend this order through private acts that are outside-of-law. This order was created entirely
outside-of-law through acts that no state official or judge is authorized to execute. Fasanya’s
outside-of-law acts cannot be legally authorized by DiFiore because they are not authorized by
statute or other legal text, by general ethical legal principle or precedent, and are diametrically the
opposite of widely shared social goals for family law and justice. This order has deeply and
adversely affected the most private parts of Plaintiffs’ religious and personal lives and family
matters. These are matters that are outside of government’s jurisdiction under New York State and
US Supreme law and cannot be adjudicated through the application of a neutral principles. This
order was entered without authority, evidence, a trustworthy record, a hearing or fact-finding, and
without any reasoning or basis. Fasanya entered this order solely through his raw will based on his
own interest, desires and preferences, and deliberately and maliciously knowing that the order was
unreviewable and unappealable.

2. Fasanya entered his January 15, 2016 so called “interim” parenting suspension order on a
“short order form.” The order was set to expire on January 27, 2016. This was the return date on
OMAN DU BRWN RP

SPH PHA HAP HP BPWWWWWWWWWWNNNNNNNNNN PRP RP RP RP RP RP RP Pb
NDWDOBPWNPOOAWAN DUN HPWNHPRPDWHOAWAN HADUMPWNHNPRPTDTUO AN DU HPWN FP OC

Case 1:18-cv-10933-RA Document 28 Filed 01/15/19 Page 2 of 4

Bosak’s motion seeking the suspension, which was actually entered in the Plaintiffs case against
Bosak. On the January 27, 2016 return date the Plaintiff appeared ready for a hearing. Fasanya
had ignored him and his reply and cross-motion to vacate the suspension, which sought sanctions
against Bosak. However, the hearing would have been futile since Fasanya is Bosak’s collaborator
and is a conscious wrongdoer who controlled what could occur in the courtroom through his and
court officers’ malicious inferences, and was the finder of facts. On February 8", 2016 Fasanya
continued to deny the Plaintiffs’ demand for a hearing and refused to give the Plaintiff any reason
for the suspension. On that day, Fasanya again said “no” to a hearing, and shamelessly added “you
may ask [why I suspended you], but I am not responding” to any questions about the so called
“interim” suspension.

3. Fasanya fabricated the January 15, 2016 “interim” parenting suspension against the
Plaintiffs, a father and daughter, after the Plaintiff had withdrawn on April 21, 2015 based on
Fasanya’s gross misconduct on May 15, 2014. May 15, 2014 is the commencement date of the
Plaintiff's actions against Fasanya and the Plaintiffs investigation into New York County Family
Court’s corrupt and unauthorized use years-long delays follows by “interim” suspensions against
non-custodial parents in post-divorce judgement enforcement actions. This investigation led to the
Plaintiffs investigation of DiFiore’s policies of training, directing, authorizing, instructing,
coordinating, and advising over 120 senior state officials that operate a prohibited and
impermissible outside-of-law domestic relations process in New York State, which the Plaintiff
identifies by using the acronym “PIDRP” in this complaint. DiFiore’s outside-of-law sanctioning
and protection of Fasanya’s January 15, 2016 “interim” parenting suspension led to this action.

4. DiFiore has deliberately acted clearly outside-of-law against the Plaintiffs to abrogate the
principles and polices that are deeply embedded in US society and US law, which are meant to
protect our constitution, democracy, family privacy, and parent-child rights. DiFiore’s actions are
plain malicious acts of retaliation for challenging the PIDRP and for working to expose an
estimated $350 million a year pay-to-play fee scheme that is in direct violation of explicit law and
based entirely on deliberate and malicious violations of rights that are precious and more
significant than other essential constitutional rights. DiFiore has acted with criminal indifference
by violating this long line of US Supreme Court and the New York State’s Court of Appeal law
honoring the right of a child to be raised without government intrusion by both parents and finding
that neither decisional rule nor statute can displace a parent, that courts and law are powerless to
supplant a parent and that plainly incorporate US Supreme Court law holding parental rights to be
essential liberty rights that should have protected the Plaintiffs from government tyranny.

 

5. Federal courts have no power or right, no constitutional or statutory authority, to disclaim
their Article HI jurisdiction over the above rights and factual allegations against DiFiore. Your
Honor’s So Orders are materially prejudicial, counterfactual and obstruct truthful honest
communications and civil processes. Therefore, on this undeniably important anniversary, the
Plaintiffs respectfully re-affirm their request that Your Honor vacate her So Orders and grant the
Plaintiffs’ interim relief and a speedy trial, or in the alternative that Your Honor recuse herself.

°

 
WO WON ADUO BWN PRP

PRPRPRPPP RB
DuUBWNPH OO

Case 1:18-cv-10933-RA Document 28 Filed 01/15/19 Page 3 of 4

Distribution:
Emilie Marie Bosak

The Honorable New York State Attorney General Letitia James, Chief of Staff and Deputy State
Attorney General Attorney, Brian K. Mahanna, tasha.bartlett@ag.ny.gov

The Honorable Governor Andrew M. Cuomo, Governor’s Chief Counsel and Principal Legal
Advisor, Alphonso David, alphonso.david@exec.ny.gov

The Honorable Chief Judge Janet M. DiFiore, ucs-correspondence@nycourts.gov, Head of the
Office of Court Administration, John W. McConnell, Icgreen@nycourts.gov

Jonathan D. Conley, Esq., jonathan.conley@ag.ny.gov

Rachel Ambats, Esq., rachel.ambats.esq@gmail.com
WO CON DUO PWN PB

PRPRPPR
BWNPFP O

RR
nu

RRP
Ww oN

NN
ro

NNN NY
mB wWN

Case 1:18-cv-10933-RA Document 28 Filed 01/15/19 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Manuel P. Asensio, individually and as the parent
of Eva Asensio, a minor child,

Plaintiffs,
-against- CV 10933-RA

Janet DiFiore, Chief Judge of New York State;
Barbara Underwood, Attorney General of New
York State Andrew M. Cuomo, Governor of New
York State; Adetokunbo O. Fasanya, New York
County Family Court Magistrate; and Emilie Marie
Bosak, individually,

CIVIL RIGHTS COMPLAINT

JURY TRIAL DEMANDED

Defendants.

 

 

VERIFICATION

I, Manuel P. Asensio, swear that I am the Plaintiff in the above cited civil rights complaint, and the
movant in the attached letter dated January 15, 2019 furthering the Plaintiffs’ letter motion dated
January 8, 2019 seeking to vacate the three So Orders (“So Orders”) that contain an unauthorized
endorsement, termination and stay that Your Honor entered on December 17 and 18, 2018, against
the Plaintiffs’ December 14, 2018, Motion for a Pretrial Conference and Scheduling Order under
the Federal Rules of Civil Procedure 16 (a) (2) and (4) and Rule 78 (a) and the Plaintiffs’ Objections
and Opposition to the Defendants’ Request for an Extension of Time of the Defendants’ deadline to
answer of December 17, 2018 (“Plaintiffs’ Motion 1 and Opposition’), interim relief or in the
alternative for Your Honor to recuse herself. I swear that I am fully familiar with the facts, factors,
circumstances and records contained in the January 15, 2019 letter, the civil rights complaint and
the deliberate and malicious legal violations by New York State Chief Judge, governor, state
attorney general against the Plaintiffs. I solemnly swear that the statements I make are complete and
true to the best of my knowledge including any matters stated upon personal information and belief.

“Manuel P. Agensio

ann vseeetTeet cg gy,

of me this the 15‘ Day of January 2019 ser. “ Rn,
Qe “OS
| ° QOTAR, "s

C / AWIBER MORALES Sg ome =F OG
Notary Public NOTARY PUBLIC-STATE OF NEW YORK = ‘ . : 5
No. 01MO6365062 z =

Qualified in New York County %

My Commission Expires 09-25-2021

=
% Pe sen ee” 4 Os
“N, oO iF nen ww

%
as aae ey gnanss?®

x

Page 1of1
